United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1056
                                   ___________

Deborrah D. Barbee,                     *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Central Parking System, Inc.,           *
                                        * [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: December 15, 2009
                                Filed: December 18, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Deborrah Barbee appeals the district court’s1 adverse grant of summary
judgment in her employment discrimination action in which she claimed violations
of Title VII, the Americans with Disabilities Act, and the Age Discrimination in
Employment Act. We carefully reviewed the record and considered Barbee’s
arguments, and conclude that summary judgment was proper for the reasons explained



      1
       The Honorable Terry I. Adelman, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
by the district court. See Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006)
(standard of review).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                       -2-